Exhibit 10.8

 

AGREEMENT setting forth the terms and conditions upon which TIBER CREEK
CORPORATION ("Tiber Creek") is engaged by P. K. SMARTT to effect transactions
("the Transactions") intended to combine a company to be chosen by P. K. Smartt
(the "Target Company") with a United States reporting company ("the Reporting
Company") and for related matters.

 

1. SERVICES PROVIDED.

 

Following its engagement, Tiber Creek and its affiliates will:

 

1.1. Discuss with P.K. Smartt the structure of the Transactions and actions to
be taken by the Target Company in preparation for the completion of the
Transactions;

 

1.2. Transfer control of the Reporting Company to P.K. Smartt.

 

1.3. Prepare the agreement for the acquisition of the Target Company by the
Reporting Company by merger, stock-for-stock exchange or stock-for-asset
exchange as directed by the Target Company ("Business Combination Agreement");

 

1.4. Combine the Target Company with the Reporting Company ("the Business
Combination");

 

1.5. Prepare and file with the Securities and Exchange Commission Forms 8-K
describing the change in control of the Reporting Company and the Business
Combination, as each occurs;

 

1.6. Following the Business Combination, prepare and file with the Securities
and Exchange Commission an appropriate form of registration statement under the
Securities Act of 1933 ("Registration Statement") and all required amendments
registering such securities of the Reporting Company as the Target Company shall
designate;

 

1.7. Provide for the filing by a market maker of a Form 15c-211 for the
quotation or listing of the Reporting Company's securities for public trading on
stock exchanges for which its securities are then eligible;

 

1.8. Assist in establishing and maintaining relationships with market makers and
broker-dealers.

 

1.9. Take other actions appropriate to completion of the Transactions as
contemplated by this agreement.

 

2. BUSINESS COMBINATION.

 

2.1. Tiber Creek will provide, at its expense, the Reporting Company, which will
have audited financial statements showing no material assets or liabilities,
which will have registered its common stock under §12(g) of the Securities
Exchange Act of 1934 ("the 1934 Act"), and which will be current in its
reporting requirements under §13 of the 1934 Act.

 



 

AGREEMENT WITH TIBER CREEK CORPORATIONPAGE NUMBER 2

 

2.2. The Reporting Company will have authorized capital of 100,000,000 shares of
common stock, $.0001 par value per share, and 20,000,000 shares of preferred
stock, $.0001 par value per share, of which 20,000,000 common shares have been
issued and no preferred shares.

 

2.3. Upon the change in control of the Reporting Company there will be issued to
the Target Company the amount of common stock and other securities of the
Reporting Company as shall be designated by the Target Company. The officers and
directors selected by the Target Company will become the officers and directors
of the Reporting Company. The name of the Reporting Company following the change
in control will be chosen by the Target Company.

 

2.4. The existing shareholders of the Reporting Company will retain 500,000
common shares of the Reporting Company or 2.5% of the common shares outstanding
at time of filing the Registration Statement, whichever is greater ("the
Shareholder Shares"). The Shareholder Shares shall be included in the
Registration Statement.

 

2.5. The Reporting Company will not at any time take or allow any action
(whether by reverse stock split or otherwise) which would have the effect of
reducing the absolute number of the Shareholder Shares.

 

2.6. Nothing in this agreement shall prevent the Reporting Company from diluting
the stock ownership of Tiber Creek by issuing additional common stock to other
persons at any time.

 

3. PAYMENTS.

 

In full satisfaction for the services of Tiber Creek and its affiliates in
regard to the Transactions described in section 1 of this agreement, P.K. Smartt
will pay to Tiber Creek the amount of $205,000 upon the execution of this
agreement. All payments will be deemed earned when paid or due to Tiber Creek
and are non-refundable.

 

4. EXPENSES.

 

4.1. Tiber Creek will bear its expenses incurred in regard to the Transactions,
including, without limitation, travel, telephone, duplication costs, and
postage.

 

4.2. P.K. Smartt will pay his own and third-party expenses (other than those of
Tiber Creek) including, without limitation, Federal, state and stock exchange
filing fees, underwriting and market making costs, corporate financial
relations, accounting fees, duplicating costs and other expenses of the
Reporting Company. Tiber Creek will not incur any expenses on behalf of the
Reporting Company unless permitted to do so in writing.

 

5. AFFILIATES.

 

5.1. In order to better carry out the Transactions, Tiber Creek may assign the
performance of all or parts of this agreement to one or more of its affiliates
or other persons, and pay such affiliates or other persons from the amounts
received by Tiber Creek under this agreement. An assignment will not relieve
Tiber Creek of any of its obligations under this agreement.

 



 

AGREEMENT WITH TIBER CREEK CORPORATIONPAGE NUMBER 3

 

5.2. P.K. Smartt understands that legal services arising from this agreement
will be performed by the law firm of Cassidy & Associates, which is an affiliate
of Tiber Creek. Tiber Creek will pay all costs and expenses of Cassidy &
Associates.

 

6. UNDERSTANDINGS OF THE TARGET COMPANY AS A REPORTING COMPANY.

 

The Target Company agrees that it will timely take all steps necessary to
complete the Transactions to include, without limitation, causing audited
financial statements to be prepared in proper form for the Target Company;
obtaining consents of the Board of Directors and the shareholders of the Target
Company, as required; causing all necessary documents to be properly and timely
prepared, executed, approved or ratified, and filed, as appropriate; making
timely and fully all required payments related to the registration and listing
of the Reporting Company's securities for public trading, including filing fees;
and timely taking all other actions reasonably required of it to complete the
Transactions.

 

7. PERFORMANCE OF SERVICES BY OTHERS.

 

From time to time, the achievement of certain results desired by the Reporting
Company, including the promotion of interest in its public securities, may be
enhanced by the services of other parties. These parties may include
consultants, advertising agencies, financial analysts and similar persons who
may, directly or indirectly, assist in creating interest in the Reporting
Company's securities. All compensation, costs and expenses of such parties, if
engaged by the Reporting Company, will be borne by it.

 

8. ACTIONS AND UNDERSTANDINGS FOLLOWING THE BUSINESS COMBINATION.

 

8.1. P.K. Smartt and the Target Company understand the obligations and
responsibilities that will arise in regard to its becoming a reporting company
and the trading of its securities in the public market. P K Smartt and the
Target Company understand that in order to achieve the greatest market interest
in its securities it, its officers and its directors, all or some, will be
required to continuously interact with the financial community. This interaction
will include, without limitation, timely filing of reports under the Securities
Exchange Act of 1934, including audited financial statements; annual reports to
shareholders and shareholder meetings; issuing periodic press releases; and
meetings and discussions with existing and prospective brokers, market makers,
investment bankers and institutions.

 

8.2. P.K. Smartt understands that the completion of the Transactions will not,
in itself, result in capital investment in the Reporting Company. The public
status of the Reporting Company and its introduction to market makers and others
in the financial community may result in investment interest. However,
investment interest will depend upon the success of the Reporting Company,
market conditions and other factors over which neither Tiber Creek nor its
affiliates have any control.

 



 

AGREEMENT WITH TIBER CREEK CORPORATIONPAGE NUMBER 4

 

8.3. P.K. Smartt understands that the ultimate judgement of the financial
community of the investment merits of the Reporting Company will depend upon the
Reporting Company's ability to successfully carry out its business plans and
operations, to operate at a profit and similar business considerations.

 

8.4. P.K. Smartt understands that the first trading in the Reporting Company's
securities may be limited, and that to increase the amount, depth and market
price of its securities will require both time and effort by the Reporting
Company to develop relations with market makers and to create strong and stable
trading of the Reporting Company's securities.

 

9. COMPLIANCE WITH SECURITIES LAW.

 

Under the securities laws:

 

9.1. The Target Company and its affiliates will need to furnish all information
and documents concerning it and its affiliates required for the preparation and
filing of the Registration Statement by the Reporting Company which information
must be complete and accurate and not contain any material misstatement or omit
any material information.

 

9.2. The Reporting Company must at all times observe and comply with Federal and
state securities laws, rules and regulations incident to the issuance and
trading of its securities and must take all steps reasonably required within its
control to prohibit any persons, whether or not affiliated with the Reporting
Company, from engaging in any transactions in contravention of such laws, rules
and regulations.

 

9.3. P.K. Smartt, the Target Company and its affiliates must not at any time
knowingly engage in any activity which would constitute a prohibited market
manipulation of the securities of the Reporting Company and will need to take
all steps reasonably required within its control to prohibit any officer,
director, other affiliate, agent or employee from engaging in such conduct.

 

9.4. The Reporting Company should not issue any securities to any person for the
promotion or maintenance of a trading market in the Reporting Company's
securities without first receiving an opinion of qualified counsel that such
issuance will be in accord with securities laws, rules and regulations and
should not, directly or indirectly, receive from such persons any capital by
loan, investment or otherwise resulting from the sale or pledge of such
securities.

 

10. NOTICES.

 

Any notices required or permitted under this agreement shall be deemed to have
been given when delivered in writing by hand, certified mail (return receipt
requested) or commercial courier, such as FedEx, to the following addresses or
to such other addresses as may have been given to each party in the manner
provided for in this paragraph.

 



 

AGREEMENT WITH TIBER CREEK CORPORATIONPAGE NUMBER 5

 

In the case of P. K. Smartt to

 

P. K. Smartt

3145 Green Valley Road

Birmingham, Alabama 35243

 

In the case of Tiber Creek to

 

Tiber Creek Corporation

9454 Wilshire Boulevard, Suite 612

Beverly Hills, California 90212

 

11 . DISPUTES.

 

11.1. Any disputes between the parties arising from this agreement (except for
requests for equitable or injunctive relief), whether directly or indirectly,
and based upon any cause or causes of action, shall be decided by the American
Arbitration Association within Los Angeles County, California or such other
place where Tiber Creek may then have its headquarters provided only that such
place shall be within the United States. Each party shall pay its own costs of
arbitration, including its attorneys' fees. Any award or decision by the
American Arbitration Association shall be final, binding and non-appealable. The
provisions of this paragraph shall survive the termination of this agreement for
any reason.

 

11.2. This section shall apply to claims against any officer, director, agent or
affiliate of either party provided only that such person shall consent to the
terms of arbitration contained herein.

 

12. CONFIDENTIALITY.

 

As a result of entering into this agreement the parties might have access to
information which the parties regard as confidential and proprietary. The
parties agree that neither will, except as reasonably required pursuant to this
agreement, use itself, or divulge, furnish, or make accessible to any person any
confidential knowledge, knowhow, techniques, or information with respect to the
other party unless agreed to in writing by that party.

 

13. TERMINATION.

 

13.1. Tiber Creek may terminate this agreement at its election, without further
obligation or liability, at any time (i) that Tiber Creek has a reasonable basis
to believe that any aspect of the Transactions would constitute a fraud or
deception on the market or (ii) that P.Smartt fails to meet its obligations
under this agreement in a manner which would constitute a material breach.

 

13.2. P.K. Smartt may terminate this agreement at its election, without further
obligation or liability, at any time that Tiber Creek fails to meet its
obligations under this agreement in a manner which would constitute a material
breach.

 



 

AGREEMENT WITH TIBER CREEK CORPORATIONPAGE NUMBER 6

 

13.3. In the case of any claim of a material breach the party claimed against
shall have 5 days following notice of a claim to cure such breach unless such
breach, by its nature, cannot be cured.

 

14. MISCELLANEOUS.

 

14.1. COVENANT OF FURTHER ASSURANCES. The parties agree to take any further
actions and to execute any further documents which may from time to time be
necessary or appropriate to carry out the purposes of this agreement.

 

14.2. SCOPE OF AGREEMENT. This agreement constitutes the entire understanding of
the parties. No undertakings, warranties or representations have been made other
than as contained herein, and no party shall assert otherwise. This agreement
may not be changed or amended orally.

 

14.3. CURRENCY. All references to currency in this agreement are to United
States Dollars.

 

14.4. REVIEW OF AGREEMENT. Each party acknowledges that it has had time to
review this agreement and, as desired, consult with counsel. In the
interpretation of this agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this agreement.

 

14.5. RATIFICATION BY THE REPORTING COMPANY. The parties will cause the
Reporting Company to ratify and accept this agreement so that it constitutes a
binding obligation between the Reporting Company and Tiber Creek according to
its terms.

 

15. EFFECTIVE DATE.

 

The effective date of this agreement is November 22, 2011.

 

IN WITNESS WHEREOF, the parties have approved and executed this agreement.

 



 




TIBER CREEK CORPORATION       /s/ James M. Cassidy                       P.K.
SMARTT       /s/ P. K. Smartt   President  



 



 

AGREEMENT WITH TIBER CREEK CORPORATIONPAGE NUMBER 7

 

WARRANTIES BY OFFICERS, DIRECTORS AND OTHER AFFILIATES

 

Each of the undersigned officers, directors and other affiliates of P.K. Smartt,
M. Duane Lewis, and Tom Moore agree that they have read this agreement and that
they (i) will not violate any of the provisions of this agreement relating to
compliance with securities laws, rules and regulations (ii) will not violate any
provision of this agreement relating to confidentiality of the business of Tiber
Creek and (iii) consent to be governed by the provisions of this agreement
relating to disputes in the case of any claims arising from their warranties.

 





  /s/ P. K. Smartt   P.K. Smartt           /s/ M. Duane Lewis   M. Duane Lewis  
        /s/ Tom Moore   Tom Moore





 

 

 

PERSONAL GUARANTEES

 

In consideration of benefits to be received by P.K. Smartt, M. Duane Lewis, and
Tom Moore, and to them personally, the following persons, individually and
severally, (i) guarantee all payments required of the parties under this
agreement as and when due (ii) covenant to take all actions and do all things
reasonably required to carry out the intent and purpose of this agreement,
whether as officers, directors, shareholders or otherwise and (iii) consent to
be governed by the provisions of this agreement relating to disputes in the case
of an /Claims arising from their personal guarantees.

 







  /s/ P. K. Smartt   P.K. Smartt           /s/ M. Duane Lewis   M. Duane Lewis  
        /s/ Tom Moore   Tom Moore





 

 



 

